DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 	Claims 1-19 and 30-35 are pending in the application. Claims 1-19 and 30-35 are rejected as set forth below. 

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the slot” while claim 3 recites “slots”. It is unclear which slot is being referenced in claim 4 since multiple slots are claimed. 
	Dependent claims are rejected as depending from a rejected claim. 	
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 33- 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou 2014/0174678.
In regard to claims 1-5, with reference to Figures 1-6, Chou ‘678 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (1) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (at 120) of the housing assembly within a depth of the housing assembly.
A bracket (3) received within the depth of the housing assembly (1) and removably coupled to the mounting interface (at 120).
The bracket (3) is completely outside of an envelope of the roller clutch assembly (unnumbered) when viewed along the axis. (As shown in Figure 3)
Wherein a first portion (36) of the bracket (3) is received within the depth of the housing assembly (1) and a second portion (31) of the bracket extends outwardly from the housing assembly.  
Wherein the housing assembly (1) includes slots (open spaces between 11/10 and 11/13) which are configured to receive a portion of the bracket (3)
The bracket (3) includes a tab (35) configured to be received within the slot. 
Wherein the tab (35) is coupled (indirectly) to the mounting interface (at 120) of the housing assembly (1) with a removable fastener (38). 

In regard to claims 33-35, Chou ‘678 disclose a system for supporting a fabric covering, the system comprising: 
A roller clutch assembly (unnumbered) having a bead chain wheel rotatable about an axis and a bead chain (6) carried by the bead chain wheel.
6A housing assembly (1) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (at 120) of the housing assembly (1) within a depth of the housing assembly.
The housing assembly further including at least one channel (space between 12 and 13) which receives the bead chain (6) of the roller clutch assembly.

 A bracket (3) received within the depth of the housing assembly and removably coupled to the mounting interface (at 120). 
A portion of the bracket (3) is received in an opening (at 120) in the first housing assembly (1) along a direction perpendicular to the axis, the portion overlapping with a rotatable element of the roller clutch assembly along the axis when viewed from a direction perpendicular to the axis and intersecting the portion. (The portion of the bracket (3) that fits within 120 will overlap since the bracket 3 extends the entire thickness  of the roller clutch assembly) 
Wherein the bracket (3) is completely outside of an envelope of the bead chain wheel when viewed along the axis. (shown in Figure 3)
Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al 10,323,793.
In regard to claims 1-2 and 7-8 with reference to Figures 1A-6B, Daniels et al ‘793 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (100) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (side of 102) of the housing assembly within a depth of the housing assembly.
A bracket (132) received within the depth of the housing assembly (100) and removably coupled to the mounting interface (side of 102). 
The bracket (132) is completely outside of an envelope of the roller clutch assembly (138) when viewed along the axis. (The bracket (132) is behind the roller, thus completely outside of an envelope of the clutch.) 
Wherein a first portion of the bracket (132) is received within the depth of the housing assembly (100) and a second portion of the bracket extends outwardly from the housing assembly.  
Wherein the bracket (132) is positioned completely to a first side of the axis.  
Wherein the housing assembly (100) includes a first cover (102) and a second cover (122) coupled together, and a portion of the bracket (132) is positioned intermediate the first and second covers.
	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannaverde 2012/0160975.
In regard to claims 1 and 6 with reference to Figures 2 and 8, Cannaverde ‘975 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (102) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (inside of 106) of the housing assembly within a depth of the housing assembly.
A bracket (230) received within the depth of the housing assembly (102) and removably coupled to the mounting interface (inside of 106). 
The bracket (140) is completely outside of an envelope of the roller clutch assembly (144) when viewed along the axis. (shown in Figure 8.) 
Wherein a portion of the bracket (140) has a surface (arcuate surface, shown in Figure 8) generally complementary to a circumference of the roller clutch assembly (144)

    PNG
    media_image1.png
    668
    807
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    543
    677
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Daniels et al 10,323,793.
In regard to claims 9-10, Daniels et al ‘793 disclose:
A fastener (112) configured to couple the bracket (132) to the housing assembly, and the fastener extends through the inner housing (102) and the bracket (132).
Daniels et al ‘793 fails to explicitly disclose:	
The fastener is received within an opening of the outer cover, wherein the fastener terminates within the opening of the outer cover.
However, Daniels et al ‘793 discloses:
The housing (102) and the outer cover (122) are coupled by one or more fasteners. (column 5, lines 15-20)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device to make the fasteners holding the bracket be received and terminate within an opening of the outer cover, since Daniels et al ‘793 discloses fasteners are used to connect the elements together. Using the fasteners holding the brackets would simplify assembly and reduce the amount of overall screws need.
Claim(s) 11-12, 18-19 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chou 2014/0174678 in view of Daniels et al 10,323,793.
In regard to claims 11 and 30 Chou ‘678 disclose a system for supporting a fabric covering, the system comprising:   	
A first roller clutch assembly (shown in annotated Figure 1) rotatable about an axis.
A first housing assembly (1) configured to support the first roller clutch assembly.
A bracket (3) configured to be removably coupled within a first portion of the first housing assembly (1) and configured to support the first housing assembly on an external structure.
A portion of the bracket (3) is received in an opening (at 120) in the first housing assembly (1) along a direction perpendicular to the axis, the portion overlapping with a 

    PNG
    media_image3.png
    616
    720
    media_image3.png
    Greyscale

	Chou ‘678 fails to disclose:
A joining member configured to be removably coupled within a second portion of the first housing assembly.  
Daniels ‘793 discloses:
A joining member (132) configured to be removably coupled within a second portion of the first housing assembly.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Chou ‘678 to include a joining member to be removably coupled within a second portion of the first housing as taught by Daniels ‘793 in order allow multiple devices to be used together in a side by side manner. Chou ‘678 already teaches that is it desirable to use multiple roller blinds together in a vertically spaced manner. 
	In regard to claims 12, 18-19 and 31-32, Chou ‘678 as modified above by Daniels ‘793 disclose:
Wherein the bracket (3, Chou) and the joining member (132, Daniels) are positioned on opposite sides of an axis of the first roller clutch assembly.  
A second housing assembly (100, Daniels et al) for supporting a second roller clutch assembly, and the joining member (132, Daniels) is removably coupled to a portion of the second housing assembly.  (shown in Figures 4A,4B)
Wherein the joining member (132, Daniels) is positioned laterally intermediate axes of rotation of the first and second roller clutch assemblies.  
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou 2014/0174678 and Daniels et al 10,323,793 as applied to claims in view of Cannaverde 2012/0160975.
In regard to claim 13, Chou ‘678/Daniels et al ‘793 discloses:
Wherein the bracket (3, Chou) is includes a first tab (34) received within the first portion of the first housing assembly (1) and the joining member (132, Daniels) is received within the second portion of the first housing assembly.  
Chou ‘678/Daniels et al ‘793 fails to disclose:
The joining member includes a tab received within the second portion of the first housing assembly. 

A tab (135) configured to be received within the slot (113A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Chou ‘678/Daniels et al ‘793 to include a tab, as taught by Cannaverde ‘975  tabs would require less overall material to be used, thus reducing weight, while still providing an overall strong connection. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
	In regard to claims 14-17, Chou ‘678/Daniels et al ‘793/Cannaverde ‘975 as modified above disclose:
Wherein the first and second tabs (135, Cannaverde ‘975) are laterally and vertically offset from the axis of the first roller clutch assembly (of Chou).  
Wherein each of the first and second tabs (135, Cannaverde ‘975) includes a surface having a shape complementary to a shape of the first roller clutch assembly (138). (the tabs do not interfere with the roller clutch assembly so they must be complementary)  
Response to Arguments
Regarding applicant's arguments in response to the 112 rejection, examiner appreciates the clarification given to showing where there is support for the limitation "the bracket is completely outside of an envelope of the roller clutch assembly when viewed along the axis". Examiner agrees that paragraphs [0041],[0054] , and [0062] as well as figure 23 supports this limitation.

In response to applicant’s arguments regarding claims 11, 30, 33 and 35 these arguments are moot in view of the new grounds of rejection. Newly applied reference Chou ‘678 discloses the claimed features as now recited in claims 11, 30, 33 and 35.  
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634